DETAILED ACTION

The Information Disclosure Statement(s) filed 05/27/2020, 11/01/2021, and 02/02/2022 have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 6-16, and 18-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-5, and 17, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/01/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record failed to disclose either alone or in combination an aircraft, comprising: an aircraft fuselage having a plurality of frame members and an outer skin; a vertical stabilizer having a multi-spar box, the multi-spar box including a front spar, a rear spar, at least one mid spar positioned between and spaced apart from the front and rear spars, a first side skin extending between the front and rear spar, and a second side skin, opposite the first side skin, extending between the front and rear spar, the front and rear spars and the first and second side skins defining an interior of the multi- spar box; a base rib assembly positioned in the interior of the multi-spar box and secured to the multi-spar box, the base rib assembly having a pair of opposing front longitudinal lugs, a pair of opposing rear longitudinal lugs, and at least one pair of opposing middle longitudinal lugs disposed between the front longitudinal lugs and the rear longitudinal lugs; a pair of front clevises corresponding to the pair of front longitudinal lugs, the front clevises extending through corresponding apertures in the outer skin and secured to one of the plurality of frame members, each front clevis having a first mounting arm, a second mounting arm, and a third mounting arm; a pair of rear clevises corresponding to the pair of rear longitudinal lugs, the rear clevises extending through corresponding apertures in the outer skin and secured to one of the plurality of frame members, each rear clevis having a first mounting arm, a second mounting arm, and a third mounting arm; a pair of middle clevises corresponding to the pair of middle longitudinal lugs, the middle clevises extending through corresponding apertures in the outer skin and secured to one of the plurality of frame members, each middle clevis having only a first mounting arm and a second mounting arm; and a plurality of retaining members inserted through mounting holes in each front, middle, and rear longitudinal lugs and through mounting holes in each corresponding front, middle, and rear clevises to secure the vertical stabilizer to the aircraft fuselage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Colmenarejo Matellano et al. (US 20200156758 A1)
Martino-Gonzalez et al. (US 20200023934 A1)
Ariza Martin et al. (US 20100155532 A1)
Williams et al. (US 20110089292 A1)
Diochon et al. (EP 3078586 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0630-1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644